Citation Nr: 1636206	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-29 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a neurological disorder of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968.  The Veteran was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This case has a somewhat long procedural history.  It initially came before the Board in October 2014, at which time it was remanded for further development, to include obtaining a supplemental medical opinion regarding the possible etiology of peripheral neuropathy noted in a November 2010 examination report.  
In November 2015, the matter was returned to the Board, at which time it denied service connection for neurological disorder of the bilateral lower extremities.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) and in June 2016, the Court's Order granted a Joint Motion for Remand (JMR), as filed by the Veteran and VA's Office of General Counsel, which vacated the Board's November 2015 decision and remanded the issue to the Board for further development.  That issue has since been returned to the Board for development, as instructed by the JMR.

The Board notes that the Veteran filed a notice of disagreement (NOD) in April 2016 with a rating decision issued earlier that month that denied 4 service connection issues.  Even though the RO has not yet issued a statement of the case, it appears from the electronic database(s) that the RO is working on these issues that have been appealed.  Given that the RO is working on this and that the NOD was filed less than 6 months ago, the Board will not take action on these issues at this time.


The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Concerning the issue of service connection for a neurological disorder of the bilateral lower extremities, the Veteran was afforded a VA examination in November 2010 which specifically states that the Veteran has bilateral peripheral neuropathy.  In its October 2014 remand, the Board found that the negative nexus opinion contained in the November 2010 examination report lacked rationale as it failed to discuss the Veteran's diabetes as a source of his peripheral neuropathy.  As such, it requested that an addendum opinion be obtained regarding the etiology of the Veteran's peripheral neuropathy.  

Following that remand, a February 2015 examination was conducted, the report of which concludes that the Veteran "has not been diagnosed with diabetic peripheral neuropathy."  A subsequent April 2015 addendum opinion stated that there is no evidence to suggest that the Veteran has peripheral neuropathy.  Neither opinion addressed the November 2010 examination, nor did they address a June 2010 private electroneuromyographic (ENMG) report, upon which the November 2010 opinion and diagnosis relies.  As such, the parties agreed in the June 2016 JMR that a clarifying opinion should be obtained to address the inadequacies of the above opinions.  Specifically, the JMR stated that the prior opinions failed to discuss the November 2010 peripheral neuropathy diagnosis or the June 2010 ENMG report.  In light of this agreement between the parties, the Board finds that a remand is necessary for an examination/opinion to determine whether the Veteran has peripheral neuropathy, and if so, whether it is etiologically linked to service, or in the alternative, his service-connected diabetes mellitus, type II.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a neurological examination with a physician.  A complete copy of the claims file, including a copy of this remand, should be made available to the examiner selected to conduct the examination, and must be reviewed prior to rendering any decision.  All necessary testing should be conducted.

The examiner must review all medical evidence of record, especially the November 2010 VA examination the June 2010 ENMG reports, to become familiar with the medical history of the disorder in question.  The examiner is asked to state whether Veteran has a present diagnosis of a neurological disability of the lower extremities, to include peripheral neuropathy.  If not, the examiner must provide a detailed explanation for how this negative diagnosis was reached.

For each diagnosed neurological disability, the examiner must state whether it is at least as likely as not that the disability is caused by, or is otherwise etiologically linked to the Veteran's service-connected diabetes mellitus, type II.  In the alternative, the examiner should also indicate whether the diagnosed disability has been worsened beyond its natural progression by the Veteran's diabetes mellitus, type II.

The examiner should also state whether it is at least as likely as not that the Veteran's peripheral neuropathy was caused by or is otherwise etiologically related to any incident of active service, to include herbicide exposure.  

All opinions must include a comprehensive rationale, and should include citation to evidence in the record, known medical principles, and/or medical treatise evidence, as appropriate.  

2. Thereafter, readjudicate the claim on appeal in light of all evidence of record.  If the benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




